
  Côte d'Ivoire 2016
  
  

  

  


Preamble


We, the People of Côte d'Ivoire;


Conscious of our independence and of our national identity, assume our historical responsibility before the Nation and humanity;


Bearing in mind that the Côte d'Ivoire is, and remains, a land of hospitality;


Taught by lessons from our political and constitutional history, desirous of building a Nation that is brotherly, united, in solidarity, peaceful and prosperous, and with a concern for preserving political stability;


Taking into account our ethnic, cultural and religious diversity, and determined to build a multi-ethnic and multi-racial Nation on the principles of national sovereignty;


Convinced that union with respect for this diversity ensures, through work and discipline, the economic progress and social well-being of everyone;


Persuaded that political, ethnic, religious tolerance as well as forgiveness and cross-cultural dialogue constitute fundamental elements of pluralism contributing to the strengthening of our unity, to the reinforcement of the process of national reconciliation and to social cohesion;


Affirm our commitment to respect for cultural, spiritual and moral values;


Reminding everyone, and in all circumstances, of our irreversible commitment to defending and preserving the republican form of Government as well as the secular character of the State;


Reaffirm our determination to build a Rule of Law in which human rights, public freedoms, human dignity, justice and good governance as defined in the international legal instruments to which the Côte d'Ivoire is a party, in particular the United Nations Charter of 1945, the Universal Declaration of Human Rights of 1948, the African Charter on Human and Peoples' Rights of 1981 and its supplementary protocols, the Constitutive Act of the African Union of 2001, are promoted, protected and guaranteed;


Deeply attached to constitutional legality and to democratic institutions;


Considering that democratic election is the means by which the people freely choose those who govern their country;


Proclaim our attachment to the principles of multi-party democracy based on the holding of free and transparent elections, of the separation and balance of power;


Disapprove of any undemocratic means of attaining or maintaining power;


Condemn any unconstitutional change of government and declare that perpetrators of this crime be subject to the full force of the law;


Express our commitment to:







•
preserving the integrity of the national territory;






•
safeguarding our sovereignty over national resources and ensuring an equitable management thereof for the well-being of everyone;






•
promoting equality between men and women;






•
promoting transparency in the conduct of public affairs;






•
defending and preserving our cultural heritage;






•
contributing to climate protection and to maintaining a healthy environment for future generations;




We pledge to promote regional and subregional integration, with a view to achieving African unity;


Approve and adopt freely and solemnly before the Nation and humanity this Constitution as the basic Law of the State, whose Preamble is an integral part.



TITLE I. RIGHTS, FREEDOMS AND DUTIES



Article 1


The State of Côte d'Ivoire recognizes the rights, freedoms and duties set forth in this Constitution. It is committed to taking all necessary measures for ensuring the effective implementation thereof.



CHAPTER ONE. RIGHTS AND FREEDOMS



Article 2


The human person is sacred.


The rights of the human person is inviolable.


Everyone has the right to respect for human dignity and to recognition as a person before the law.



Article 3


The right to life is inviolable.


No one has the right to take the life of another person.


The death penalty is abolished.



Article 4


All Ivoirians are born and remain free and equal in rights.


No one may be privileged or discriminated against by reason of their race, their ethnicity, their clan, their tribe, their skin color, their sex, their region, their social origin, their religion or belief, their opinion, their fortune, their difference in culture or language, their social status or their physical or mental state.



Article 5


Slavery, human trafficking, forced labor, physical or moral torture, inhumane, cruel, degrading and humiliating treatment, physical violence, female genital mutilation as well as all other forms of degradation of a human being are prohibited.


Any medical or scientific experimentation on a person without their informed consent as well as organ trafficking for commercial or ulterior motives are also prohibited. However, everyone has the right to donate their organs, under the conditions prescribed by law.



Article 6


The right of everyone to free and equal access to justice is protected and guaranteed.


Everyone has the right to a fair trial and to judgment rendered within a reasonable period as determined by law.


The State promotes the development of local justice.



Article 7


No one may be prosecuted, arrested, detained or charged, except by virtue of a law promulgated prior to the facts alleged against them.


No one may be arbitrarily arrested, prosecuted or detained.


Any person arrested or detained has the right to humane treatment that protects their dignity. They must be informed immediately of the reasons for their arrest or detention and of their rights, in the language understandable to them.


Every defendant is presumed innocent until proven guilty following a fair trial providing all the guarantees necessary for their defense.



Article 8


The home is inviolable. Exceptions or restrictions may only be prescribed by law.



Article 9


Everyone is entitled to education and professional training.


Everyone is also entitled to access to healthcare services.



Article 10


School attendance is compulsory for children of both sexes, under the conditions determined by law.


The State and public communities ensure the education of children. They create conditions conducive to this education.


The State ensures the promotion and development of general public education, technical education and professional training as well as the expansion of all sectors, according to international standards of quality and in relation to the needs of the labor market.


Institutions, the secular private sector and religious communities may also contribute to the education of children, under the conditions determined by law.



Article 11


The right of ownership is guaranteed to everyone.


No one should be deprived of their property if it is not for the purposes of public utility and under the condition of a reasonable and prior compensation.



Article 12


Only the State, public communities and Ivoirian natural persons have the right to own rural land. Acquired rights are guaranteed.


The composition of rural land areas as well as the rules of ownership, surrender and transfer of holdings thereof are determined by the law.



Article 13


The right of every citizen to free enterprise is guaranteed within the limits prescribed by law.


The State ensures the security of savings, capital and investment.



Article 14


Everyone has the right to choose their profession or employment freely.


Everyone has equal access to public or private employment, according to qualities and skills. It is prohibited to discriminate in respect of access to employment or in the exercise thereof, on the basis of sex, ethnicity or political, religious or philosophical opinions.



Article 15


Every citizen has the right to decent working conditions and fair pay.


No one may be deprived of their wages, by reason of taxation, beyond a quota whose level is determined by law.



Article 16


Child labor is prohibited and punishable by law.


It is prohibited to employ a child in an activity that puts them in danger or affects their health, their growth, as well as their physical and mental balance.



Article 17


The right to belong to a trade union and the right to strike is accorded to workers in the private sector and to officials of the Public Administration. These rights are exercised within the limits determined by law.



Article 18


Citizens have the right to information and access to public documents, under the conditions prescribed by law.



Article 19


Freedom of thought and freedom of expression, particularly, freedom of conscience, of philosophical and religious conviction or of worship are guaranteed to everyone. Everyone has the right to express and disseminate their ideas freely.


These freedoms are exercised subject to respect for the law, for the rights of others, for national security and for public order.


Any propaganda whose objective or outcome is to elevate one social group above another, or to encourage racial, tribal or religious, hatred is prohibited.



Article 20


Freedoms of association, assembly and peaceful demonstration are guaranteed by law.



Article 21


Every Ivoirian citizen has the right to move and settle freely in any part of the national territory.


Every Ivoirian citizen has the right to leave their country and return to it freely.


The exercise of this right may only be restricted by law.



Article 22


No Ivoirian may be forced into exile.



Article 23


Anyone persecuted because of their political, religious, philosophical convictions or their ethnicity may have the right of asylum in the territory of the Republic of Côte d'Ivoire, on the condition that they conform to the laws of the Republic.



Article 24


The State guarantees all citizens equal access to culture.


The freedom of artistic and literary creation is guaranteed.


Artistic, scientific and technical works of art are protected by law.


The State promotes and protects the cultural heritage as well as the habits and customs that do not run counter to public order and the accepted standards of behavior.



Article 25


Political parties and groups form and exercise their activities freely on the condition that they respect the laws of the Republic, the principles of national sovereignty and of democracy. They are equal in rights and subject to the same obligations.


Political parties and groups contribute to the exercise of the right to vote.


Political parties and groups organized along regional, religious, tribal, ethnic or racial lines are prohibited.


Legally constituted political parties and groups benefit from public funding, under the conditions defined by law.



Article 26


Civil society is one of the components of the expression of democracy. It contributes to the economic, social and cultural development of the Nation.



Article 27


It is recognized that everyone throughout the national territory has the right to a healthy environment.


The transit, importation or illegal storage and dumping of toxic waste on the national territory constitute crimes that are not subject to any statute of limitations.



CHAPTER II. DUTIES



Article 28


The State is committed to respecting the Constitution, human rights and public freedoms. It ensures awareness and dissemination of them among the population.


The State takes the necessary measures to integrate the Constitution, human rights and public freedoms into school and university education programs as well as into the training of defense and security forces, and of officials of the Administration.



Article 29


The State guarantees the right of democratic opposition.


On matters of national interest, the President of the Republic may solicit the opinions of opposing political parties and groups.



Article 30


Concerning Ivoirians residing abroad, the State provides for their participation in the life of the Nation. It watches over their interests.



Article 31


The family is the basic unit of the society. The State guarantees its protection.


Parental authority is exercised by the father and mother or, failing that, by any other person in accordance with the law.



Article 32


The State is committed to guaranteeing the specific needs of vulnerable persons.


It takes the necessary measures to prevent the vulnerability of children, women, mothers, the elderly and persons with disabilities.


It is committed to guaranteeing the access of vulnerable persons to healthcare services, education, employment, culture, sports and leisure.



Article 33


The State and public communities protect persons with disabilities against any form of discrimination. They promote their integration by facilitating their access to all public and private services.


The State and public communities ensure the protection of persons with disabilities against any form of degradation. They guarantee their rights in the educational, medical and economic spheres as well as in those of sports and leisure.



Article 34


The youth are protected by the State and public communities against all forms of exploitation and abandonment.


The State and public communities create conditions conducive to the civic and moral education of the youth. They take all necessary measures to ensure the participation of young people in the social, economic, cultural, sports and political development of the country. They help the youth to integrate into active life by developing their cultural, scientific, psychological, physical and creative potential.



Article 35


The State and public communities ensure the promotion, development and protection of women. They take the necessary measures to eliminate all forms of violence against women and girls.



Article 36


The State works to promote the political rights of women by increasing their chances of access to representation in elected assemblies.


Detailed rules for the application of this Article are set forth in the law.



Article 37


The State works to promote equality between men and women in the labor market.


The State encourages the promotion of women to decision-making positions in public institutions and administrations as well as at the enterprise level.



Article 38


The State promotes the access of citizens to housing, under the conditions prescribed by law.


The state promotes the access of citizens to employment.



Article 39


The defense of the Nation and of the integrity of the territory is a duty for all Ivoirians. It is exclusively ensured by the national defense and security forces, under the conditions determined by law.



Article 40


The protection of the environment and the promotion of the quality of life are a duty for the community and for each natural or legal person.


The State is committed to protecting its maritime space, its waterways, its natural parks as well as its historic sites and monuments against any form of degradation.


The State and public communities take the necessary measures to safeguard the fauna and flora.


Where there may be a risk of harm that could seriously and irreversibly affect the environment, the State and public communities are required to assess the potential harm and to adopt the necessary preventive measures by applying the precautionary principle.



Article 41


The public bodies are required to promote, respect and ensure respect for good governance in the management of public affairs and of the prosecution of corruption and related offenses.


Any person entrusted with the functions of President of the Republic, Vice-President of the Republic, Prime Minister, national Institution President or Head, member of the Government, member of the Constitutional Council, parliamentarian, magistrate or any person holding high-ranking positions in public administration or in charge of the management of public funds, is required to declare their assets in accordance with the law.



Article 42


The State and public communities must guarantee to everyone quality public service, meeting the demands of the public interest.



Article 43


It is the duty of every resident to fulfill their tax obligations in accordance with the law.


The State takes the necessary measures to ensure the collection of taxes, the fight against tax evasion and fiscal fraud.



Article 44


Public property is inviolable.


Everyone has the duty to respect and protect them.



Article 45


Any citizen given a public mandate or in charge of a public office or a public service mission has the duty to execute it competently, conscientiously and loyally. They should be honest, impartial and neutral.



Article 46


The holding of multiple offices is regulated under the conditions set forth in the law.



Article 47


Everyone living in the national territory is required to respect the Constitution, laws and regulations of the Republic of Côte d'Ivoire.



TITLE II. THE STATE AND SOVEREIGNTY



CHAPTER I. THE FOUNDING PRINCIPLES OF THE REPUBLIC



Article 48


The State of Côte d'Ivoire is an independent and sovereign Republic.


The national emblem is the tricolor flag of orange, white and green in vertical bands and of equal dimensions.


The national anthem is the "Song of Abidjan" (l’Abidjanaise).


The motto of the Republic is: Union, Discipline, Work.


The official language is French.



Article 49


The Republic of Côte d'Ivoire is one and indivisible, secular, democratic and social.


The principle of the Republic of Côte d'Ivoire is the government of the people, by the people and for the people.



CHAPTER II. SOVEREIGNTY



Article 50


Sovereignty resides in the people.


No section of the people or any individual may arrogate to itself or themselves the exercise thereof.



Article 51


The people exercise their sovereignty by means of a referendum and by their elected representatives.


The conditions of recourse to the referendum as well as the procedures for the election of the President of the Republic and of the members of Parliament are determined by the Constitution and specified by an organic law.


The independent Commission responsible for organizing the referendum, the presidential, legislative and local government elections, under the conditions prescribed by law, is an independent administrative authority. A single law determines its responsibilities, its organization and operating procedures.


The Constitutional Council reviews the regularity of the operations of the referendum, of the election of the President of the Republic and of the Members of Parliament.



Article 52


The right to vote is universal, free, equal and secret.


Voters are, under the conditions determined by law, all Ivoirian nationals of both sexes of at least eighteen years of age and enjoying their civil and political rights.



TITLE III. THE EXECUTIVE POWER



CHAPTER I. COMPOSITION OF THE EXECUTIVE



Article 53


The Executive is composed of the President of the Republic, the Vice President of the Republic and the Government.



CHAPTER II. THE PRESIDENT OF THE REPUBLIC



Article 54


The President of the Republic is the Head of State. He is the embodiment of national unity. He ensures respect for the Constitution. He ensures the continuity of the State. He is the guarantor of national independence, of the integrity of the territory and of respect for international commitments.



Article 55


The President of the Republic is elected for five years by direct universal suffrage. He may be re-elected only once.


He chooses a vice-president of the Republic, who is elected concurrently with him.


The candidate for the presidential election should be in possession of his civil and political rights and should be at least thirty-five years old. He must be exclusively of Ivoirian nationality, born of a father or mother who is of Ivoirian origin.



Article 56


The President of the Republic and the Vice-President of the Republic are elected by majority list in two rounds. The election of the President of the Republic and the Vice-President of the Republic is by the absolute majority of votes cast.


The first round of voting takes place on the last Saturday of the month of October in the fifth year of the term of the President of the Republic and the Vice-President of the Republic in office.


If the absolute majority is not obtained in the first round, a second round is taken. Only the two lists of candidates with the highest number of votes cast in the first round may be presented.


The second round is held on the last Saturday of November in the fifth year of the President of the Republic and the Vice-President of the Republic in office.


The list of candidates with the highest number of votes is elected in the second round.


In case of a tie between the two lists of candidates in the second round, the list of candidates having obtained the highest number of votes cast in the first round is declared elected.


The convocation of the electors is made by decree in the Council of Ministers.



Article 57


If, before the first round, one of the candidates from a list of candidates selected by the Constitutional Council is incapacitated or dies, the Constitutional Council may declare the postponement of the election within seventy-two hours from the time of the referral by the independent Commission responsible for the elections.


In the event of the death or absolute incapacity of the candidate for the presidency of the Republic on one of the two lists of candidates who came first after the first round, the Chairman of the independent Commission responsible for the elections refers the matter to the Constitutional Council immediately, which decides, within seventy-two hours from the time of its referral, the postponement of the election.


In both cases, the election of the President of the Republic and the Vice-President of the Republic is held within a period that may not exceed thirty days from the decision of the Constitutional Council.



Article 58


After the final proclamation of the results by the Constitutional Council, the President-elect of the Republic takes the oath of office, on the Constitution before the Constitutional Council, in a formal sitting. The Vice-President of the Republic attends the swearing-in ceremony.


The swearing-in of the President-elect of the Republic takes place on the second Monday in the month of December of the fifth year of the term of the President of the Republic in office. During this public ceremony, he receives the attributes of his function and on this occasion delivers a message to the Nation.


The expression of the oath is:


"Before the sovereign people of Côte d'Ivoire, I solemnly swear and upon my honor to respect and defend the Constitution, to be the embodiment of national unity, to ensure the continuity of the State and to defend its territorial integrity, to protect the Rights and Freedoms of the citizens, to fulfill conscientiously the duties of my office in the best interests of the Nation. May the people withdraw their confidence in me, and may I be subject to the full force of the law, if I betray my oath."



Article 59


The powers of the President of the Republic and of the Vice-President of the Republic in office expire on the date when the President-elect of the Republic and of the Vice-President-elect of the Republic take office.



Article 60


Upon taking office and at the end of his mandate, the President of the Republic is required to produce an authentic declaration of his assets before the Court of Auditors.


During the performance of his official duties, the President of the Republic may not, by himself or by anyone else, acquire or lease anything that belongs to the domain of the State and to the public communities without prior authorization of the Court of Auditors under the conditions set forth in the law.


The President of the Republic may not tender to the markets of the State and public communities.



Article 61


The official duties of President of the Republic are incompatible with the exercise of any parliamentary mandate, public-sector employment and any professional activity.



Article 62


In the event of the vacancy of the Presidency of the Republic by reason of death, resignation or absolute incapacity of the President of the Republic, the Vice-President of the Republic, automatically, becomes the President of the Republic. Before taking office, he takes the oath of office before the Constitutional Council, in a formal sitting.


The official duties of the new President of the Republic cease at the expiration of the existing presidential term.


The absolute impediment of the President of the Republic, by reason of incapacity to perform his official duties, is recognized immediately by the Constitutional Council called upon for this purpose by a Government request approved by the majority of its members.


In the event of the death, resignation or absolute incapacity of the Vice-President of the Republic, the President of the Republic appoints a new Vice-President after the Constitutional Council has verified his conditions of eligibility. The Vice-President of the Republic takes the oath of office, under the conditions set forth in the law, before the Constitutional Council, in a formal sitting.


In the event of the death, resignation or absolute incapacity of the Vice-President of the Republic, when the office of the President becomes vacant, the official duties of the President of the Republic are performed by the Prime Minister. He may not make use of articles 70, 75 and 177 of the Constitution.



Article 63


The President of the Republic is the exclusive holder of executive power.



Article 64


The President of the Republic sets and implements national policy.



Article 65


The President of the Republic ensures the enforcement of laws and court decisions. He makes regulations applicable to the entire territory of the Republic.



Article 66


The President of the Republic has the right to grant pardon.



Article 67


The President of the Republic is the head of the Administration. He appoints civilian and military posts.



Article 68


The President of the Republic is the Supreme Head of the Armed Forces. He presides over the Councils, Defense and Security Committees.



Article 69


The President of the Republic accredits ambassadors and extraordinary envoys to foreign powers and international organizations. Ambassadors and extraordinary envoys are accredited to him.



Article 70


The President of the Republic appoints the Prime Minister, Head of Government. He also terminates the official duties of the latter.


On the proposal of the Prime Minister, the President of the Republic appoints the other members of the government and determine their responsibilities. He terminates their official duties under the same conditions.



Article 71


The President of the Republic presides over the Council of Ministers.


The Council of Ministers is bound to deliberate on:







•
decisions determining the general policy of the State;






•
bills, statutes and regulatory decrees;






•
appointments to senior State posts, the list of which is established by law.





Article 72


Draft laws and statutes may be submitted by the President of the Republic to the Constitutional Council for opinion before being examined by the Council of Ministers.


The drafts of regulatory decrees may be submitted, by the President of the Republic, to the Council of State for its opinion before being examined by the Council of Ministers.



Article 73


Should the institutions of the Republic, the independence of the Nation, the integrity of its territory or the execution of its international commitments become seriously and immediately threatened, and the regular functioning of the constitutional public bodies be interrupted, the President of the Republic takes the exceptional measures required by these circumstances, after consultation with the President of the National Assembly, President of the Senate and the President of the Constitutional Council.


He informs the Nation thereof by message.


Parliament meets without requiring to be convened.


The end of the crisis is recognized by a message from the President of the Republic to the Nation.



Article 74


The President of the Republic initiates legislation concurrently with the members of Parliament.


He ensures the promulgation of laws within thirty days after the law definitively adopted has been submitted to him. This period is shortened to five days in the event of an emergency.


A law not promulgated by the President of the Republic until the expiration of the periods provided for in this article is declared enforceable by the Constitutional Council, referred to by the chairman of one of the two houses of Parliament, if the law is in conformance with the Constitution.


The President of the Republic may, before the expiration of these periods, ask Parliament for a second deliberation of the law or of some of its articles. This second deliberation may not be denied.


He may also, within the same periods, request and be granted, as of right, the holding of this deliberation only in a session following the one in which the draft was adopted on the first reading.


The voting for this second deliberation is decided by the absolute majority of the members of Parliament in office.



Article 75


The President of the Republic, after consulting the Joint-Conventions Bureau, may submit to referendum any draft or matter that he deems to demand direct consultation with the people.


When the referendum has concluded the adoption of the draft, the President of the Republic promulgates it within the periods set forth in Article 74 paragraph 2.



Article 76


The President of the Republic may, by decree, delegate some of his powers to the Vice-President of the Republic, the Prime Minister and to other members of the Government.



Article 77


The President of the Republic may, by decree, delegate some of his powers to the Prime Minister or to the member of the Government acting as interim on behalf of the latter. This delegation of powers must be limited in time and focus on a specific matter.



CHAPTER III. THE VICE-PRESIDENT OF THE REPUBLIC



Article 78


The Vice-President of the Republic is elected for five years by direct universal suffrage. He may be re-elected only once.


The candidate for the Vice-Presidency of the Republic is in possession of his civil and political rights and must be at least thirty-five years of age. He must be exclusively of Ivoirian nationality, born of a father or mother of Ivoirian origin.



Article 79


The elected Vice-President of the Republic is sworn in, under the conditions set forth in the law, before the Constitutional Council, in a formal sitting.


The provisions of Articles 60 and 61 of this Constitution apply to the Vice-President of the Republic.



Article 80


The Vice-President of the Republic acts by delegation on behalf of the President of the Republic.


The Vice-President of the Republic replaces the President of the Republic whenever the latter is outside of the national territory. In such a case, the President of the Republic may, by decree, delegate to him the presidency of the Council of Ministers, on a specific agenda.



CHAPTER IV. THE GOVERNMENT



Article 81


The Government is composed of the Prime Minister, Head of Government, and the ministers.


The Government is responsible for the implementation of national policy, such as is defined by the President of the Republic.



Article 82


The Prime Minister organizes and coordinates government action.


The Prime Minister presides over the Council of Government, a preparatory meeting of the Council of Ministers.


The Prime Minister replaces the President of the Republic whenever the latter and the Vice-President of the Republic are outside of the national territory.



Article 83


The Prime Minister and the ministers are jointly and severally accountable to the President of the Republic.


The resignation of the Prime Minister, the Head of Government, entails that of the entire Government.



Article 84


The official duties of member of the Government are incompatible with the exercise of any public-sector employment and any professional activity.


A member of Parliament appointed as a member of the Government may not sit in Parliament during his ministerial duties.


The provisions of Article 60 paragraphs 2 and 3 apply to members of the Government during their official duties.



TITLE IV. THE LEGISLATIVE POWER



CHAPTER I. COMPOSITION OF THE LEGISLATIVE POWER



Article 85


Legislative power is exercised by the Parliament. The Parliament is composed of the National Assembly and Senate.



CHAPTER II. THE STATUS OF PARLIAMENTARIANS



Article 86


The deputies in the National Assembly are elected by direct universal suffrage for five years.



Article 87


The Senate ensures the representation of territorial communities and of Ivoirians established outside of Côte d'Ivoire.


Senators are elected, for two thirds, by indirect universal suffrage. One third of the senators is appointed by the President of the Republic among Ivoirians recognized for their expertise and proven competence in the political, administrative, economic, scientific, cultural, sports, professional and social fields.


The term of office for senators is five years.



Article 88


All parliamentarians are subject to the obligation of fiscal regularity.



Article 89


The duration of the legislature is five years for each of the two houses.


The parliamentary mandate is renewable.


The Presidents of the National Assembly and the Senate are respectively elected for the duration of the legislature.



Article 90


The powers of each house expire at the end of the ordinary session of the last year of its legislature.


The elections of deputies and senators take place before the expiration of the powers of each house.


An organic law determines the number of members of each house, the conditions of eligibility and appointment, the system of ineligibilities and incompatibilities, the methods of voting and the conditions under which new elections should be organized or new appointments should be dealt with in case of a vacancy for deputy or senator.


The amount of the allowances and the benefits of the parliamentarians are governed by the organic law.



Article 91


No member of Parliament may be prosecuted, searched for, arrested, detained or tried in connection with opinions or votes cast by him in the performance of his official duties.



Article 92


No member of Parliament may, during the sessions, be prosecuted or arrested in criminal or correctional matters without the authorization of the house of which he is a member, except in the case of flagrante delicto.


No member of Parliament may be arrested out of session without the authorization of the bureau of the house of which he is a member, except in cases of flagrante delicto, authorized prosecution or final convictions.


The detention or prosecution of a member of Parliament is suspended if the house of which he is a member so demands.



CHAPTER III. POWERS OF THE PARLIAMENT



Article 93


Parliament enacts legislation and approves taxes.


It monitors the government’s action and assesses public policy.



CHAPTER IV. THE METHOD OF ORGANIZATION AND FUNCTIONING OF PARLIAMENT



Article 94


Each year, the Parliament meets without requiring to be convened in an ordinary session.


The session of the National Assembly begins on the first working day of the month of April and ends on the last working day of the month of December.


The opening of the Senate session takes place seven working days after that of the National Assembly and ends seven working days before the closure of the session of the National Assembly.


Each house sets the number of days of meetings it may hold during the ordinary session.



Article 95


Parliament is convened in extraordinary session by the President of each house on a set agenda, by the request of the President of the Republic or an absolute majority of its members.


Extraordinary sessions are adjourned as soon as the agenda is exhausted.



Article 96


Each parliamentarian is the representative of the entire nation.


Any imperative mandate is null and void.


The right of Members of Parliament to vote is personal. However, proxy voting is permitted when a member of Parliament is prevented by illness, by the performance of a mandate or a mission entrusted to him by the Government or the Parliament, by fulfilling his military obligations or by any other justified reason. No person may receive more than one proxy vote.



Article 97


The sittings of both houses of Parliament are public.


However, each House may sit in on closed committee meetings at the request of the President of the Republic or of at least one-third of its members.


The full account of the debates of each house is published in the Official Gazette of the Republic of Côte d’Ivoire.



Article 98


The National Assembly and the Senate meet in Joint Session at the request of the President of the Republic.


The President of the National Assembly presides over the Joint Session. He is assisted by the President of the Senate, who is the Vice-President of the Joint Session.


The meeting venue is that of the National Assembly.



Article 99


Each house draws up its own rules of procedure.


Before their entry into force, the rules or procedure of each house along with their subsequent amendments are submitted to the Constitutional Council, which decides on their conformity with the Constitution. The Constitutional Council makes it decision within fifteen days.



Article 100


The parliamentary opposition has rights guaranteeing it an adequate and effective representation in all the bodies of Parliament.



TITLE V. RELATIONS BETWEEN THE LEGISLATIVE POWER AND THE EXECUTIVE POWER



CHAPTER I. AREAS OF THE LAW AND REGULATION



Article 101


The law sets forth rules concerning:







•
citizenship, civil rights and fundamental guarantees granted to citizens for the exercise of public freedoms, freedom, pluralism and independence of the media, the obligations imposed for the purposes of national defense upon the person and property of citizens;






•
nationality, status and capacity of persons, matrimonial regimes, inheritance and gifts;






•
the procedure according to which habits and customs are established and brought into harmony with the fundamental principles of the Constitution;






•
the determination of crimes and offenses as well as the penalties applicable to them, criminal proceedings, amnesty;






•
the organization of the judicial and administrative courts and the procedure followed in these jurisdictions;






•
the status of magistrates, ministerial officers and auxiliaries of justice;






•
the general statutes for public service;






•
the status of the prefectural corps;






•
the status of the diplomatic corps;






•
the status of the staff of territorial communities;






•
the status of the military service;






•
the status of national police personnel;






•
the basis, rate and manner of collection of taxes of every kind;






•
the currency issue scheme;






•
the electoral system of Parliament and local assemblies;






•
the modes of public management of economic and social activities;






•
the creation of categories of public institutions;






•
the general organization of the Administration;






•
state of siege and state of emergency;






•
the conditions for the promotion and development of national languages.




The law determines the fundamental principles:







•
of education and scientific research;






•
of the organization of national defense;






•
of the regulations governing property, real rights and of civil and commercial obligations;






•
of labor law, trade union rights and of social institutions;






•
of the alienation and management of the domain of the State and of that of territorial communities;






•
of the transfer of enterprises from the public to the private sector;






•
of mutuality and savings;






•
of environmental protection and sustainable development;






•
of the organization of production;






•
of regulations governing political parties and the statutes of political opposition;






•
of regulations governing transport and telecommunications;






•
of regulations governing the resources and expenses of the State;






•
of the scheduling of the objectives of the economic and social action of the State;






•
of the organization and functioning of public bodies.





Article 102


Organic laws are those whose purpose is to specify or supplement the provisions relating to the organization or operation of the institutions, structures and systems planned or qualified as such by the Constitution.


They are voted on and amended under the following conditions:







•
a draft bill or proposed organic law is only submitted to the deliberation and vote of the first house on the expiration of a period of fifteen days subsequent to the filing thereof; the procedure under articles 109 and 110 is applicable;






•
a draft bill or proposed organic law is adopted under the same conditions by each of the two houses by an absolute majority of its members in office. However, in the absence of agreement between the two houses, the draft may not be adopted by the National Assembly at the last reading except there be a majority of two-thirds of its members in office;






•
organic laws may only be promulgated after the Constitutional Council has declared their compliance with the Constitution.





Article 103


Matters other than those within the purview of legislature come under statutory jurisdiction.


Legislative drafts in these matters prior to the enforcement of this Constitution may be amended by decree made after the opinion of the Constitutional Council.



Article 104


Declaration of war is authorized by Parliament.


In case of disagreement between the two houses, the decision is made by the National Assembly.



Article 105


A state of siege is decreed in the Council of Ministers. Parliament meets as of right if it is not in session.


Prorogation of a state of siege beyond fifteen days may be authorized only by Parliament; each of the two houses declaring by a simple majority of the members in office.


In case of disagreement between the two houses, the deciding vote is that of the National Assembly.



Article 106


The President of the Republic may, for the execution of his program, request authorization to take, by ordinance, for a limited period, measures normally falling within the purview of legislature.


Ordinances are made in the Council of Ministers after a possible opinion of the Constitutional Council. They enter into force as soon as they are published but become obsolete if the bill of ratification is not filed before the date set by the enabling legislation.


At the end of the period referred to in the second paragraph of this article, the ordinances may no longer be amended by the law in their provisions falling within the purview of legislature.



CHAPTER II. LEGISLATIVE PROCEDURE



Article 107


Members of Parliament have the right of amendment.


Proposals and amendments tabled by members of Parliament are not admissible if their adoption implies either a decrease in public resources or in the creation or aggravation of a public office, unless they are accompanied by a proposal for increase in equivalent revenues or savings.



Article 108


Proposals and amendments outside the purview of legislature are inadmissible. Inadmissibility is declared by the President of each house.


In case of dispute, the Constitutional Council, referred to by the President of the Republic or by at least a tenth of the parliamentarians, makes a decision within eight days of its referral.



Article 109


Draft bills and proposed bills are both tabled at the bureau of the National Assembly and Senate.


The draft bills and proposed bills are examined by the committees of each house.


A house, seized of a draft voted on by the other house, deliberates on the draft that is transmitted to it.


However, the discussion of bills brought before the first house referred to, deals with the draft presented by the President of the Republic.



Article 110


Any draft bill or proposed bill is examined successively by both houses of Parliament for the purpose of adopting an identical draft.


The draft budget bill is submitted first to the National Assembly.


Draft bills or proposed bills relating to territorial communities are submitted first to the Senate.


If, as a result of a disagreement between the two houses, a draft bill or proposed bill cannot be adopted after two readings by each house or, if the President of the Republic declares that the matter is urgent after only one reading in each house, the President of the Republic may call a meeting of the joint committee of equal representation that proposes a draft on the remaining provisions under discussion.


The draft prepared by the joint committee of equal representation may be submitted by the President of the Republic for approval by both houses. No amendment is accepted unless approved by the President of the Republic.


If the joint committee of equal representation fails to adopt a common draft or if disagreement persists between the two houses over the adoption of the draft, the President of the Republic asks the National Assembly to make a definitive decision on the draft. In this case, the National Assembly may take over either the draft prepared by the joint committee of equal representation or the last draft voted on by it, amended as necessary by one or more of the amendments adopted by the Senate.



Article 111


The Parliament votes on the appropriation bill under the conditions determined by the organic law.



Article 112


The Parliament is seized of the appropriation bill before the end of the ordinary session. The appropriation bill must provide the necessary revenues for complete coverage of expenditures.


The Parliament votes on the balanced budget.


If the National Assembly does not reach a decision at the first reading within a period of forty days after the filing of the bill, the President of the Republic refers the matter to the Senate, which makes a decision within fifteen days. It thereafter comes under the conditions prescribed in Article 110.


If the Parliament does not reach a decision within a period of seventy days, the bill may be put into force by order.


The President of the Republic, for ratification, refers to the Parliament convened in an extraordinary session, within a period of fifteen days.


If the Parliament has not voted on the budget at the end of this extraordinary session, the budget is definitively established by order.


If the appropriation bill could not be submitted in time to be promulgated before the beginning of the financial year, the President of the Republic requests Parliament’s authorization urgently to resume the budget for the previous year by the provisional one-twelfth.



Article 113


Before their promulgation, laws may be referred to the Constitutional Council by the President of the Republic, the President of the National Assembly or the President of the Senate or at least one tenth of the deputies or senators or by parliamentary groups.


Legally constituted human rights associations may also refer, to the Constitutional Council, before their promulgation, laws relating to civil liberties.


Before their promulgation, laws relating to public freedoms are transmitted to the body in charge of the defense of human rights.


Referral to the Constitutional Council suspends the time limit for promulgation.


The Constitutional Council rules within fifteen days from the date of its referral.



CHAPTER III. COMMUNICATION BETWEEN THE EXECUTIVE AND THE PARLIAMENT



Article 114


Every year, the President of the Republic delivers to the Parliament a message on the state of the Nation. This message may be read by the Vice-President of the Republic.


The message of the President of the Republic is not the subject of any debate.



Article 115


The President of the Republic communicates with the National Assembly and the Senate either directly or through messages that he had the Vice-President of the Republic read in each of the houses of Parliament.


These messages are not the subject of any debate.



CHAPTER IV. THE CONTROL OF GOVERNMENT ACTION AND ASSESSMENT OF PUBLIC POLICIES



Article 116


Members of the Government have access to the committees of Parliament. They are heard at the request of the committees.


They may be attended by commissioners of the Government.



Article 117


The Parliament is informed of government action by means of oral questions, written questions, the committee of inquiry and the assessment mission.


During the ordinary session, one session per month is reserved as a matter of priority for questions from members of each house of Parliament and replies from the President of the Republic.


The President of the Republic may delegate to the Head of Government and to the ministers the power to reply to questions from members of Parliament.


Under the circumstances, Parliament may adopt a resolution to make recommendations to the Government.



Article 118


Parliament settles the accounts of the Nation in accordance with the provisions of the appropriation law.


The discharge bill must be tabled in Parliament no later than one year after the implementation of the budget.


The Court of Auditors assists the Parliament and the Government in the supervision of the appropriation law and within its spheres of competence.



TITLE VI. INTERNATIONAL TREATIES AND AGREEMENTS



CHAPTER I. NEGOTIATION AND RATIFICATION



Article 119


The President of the Republic negotiates and ratifies international treaties and agreements.


The President of the Republic is informed of any negotiation for the conclusion of an international agreement not subject to ratification.



Article 120


Peace treaties, treaties or agreements relating to the establishment of international organizations, those that modify the internal laws of the State, may only be ratified by a law.


Governing legislation for the purpose of ratification is subject to review by the Constitutional Council.



Article 121


The Republic may recognize the jurisdiction of the International Criminal Court under the conditions prescribed by the Treaty signed on 17 July 1998.



Article 122


If the Constitutional Council, called upon by the President of the Republic, the President of the National Assembly or Senate or by at least one-tenth of deputies or senators, has declared that an international treaty or agreement contains a clause contrary to the Constitution, authorization to ratify it may take place only after review by the Constitution.



CHAPTER II. THE AUTHORITY OF TREATIES



Article 123


Upon their publication, treaties or agreements duly ratified have an authority superior to that of domestic laws, subject, with respect to each treaty or accord, to the exercise thereof by the other contracting party.



TITLE VII. ASSOCIATION, CO-OPERATION AND INTEGRATION AMONG AFRICAN STATES



CHAPTER I. AFRICAN INTEGRATION



Article 124


The Republic of Côte d'Ivoire may conclude association or integration agreements with other African states including the partial relinquishment of sovereignty with a view to achieving African unity.


The Republic of Côte d'Ivoire agrees to establish with these States, intergovernmental organizations for joint management, coordination and free cooperation.



CHAPTER II. THE OBJECTIVES OF THE AGREEMENTS



Article 125


The objectives of the organizations referred to in Article 124 may notably include:







•
harmonization of monetary, economic and financial policy;






•
establishment of customs unions;






•
creation of solidarity funds;






•
harmonization of development plans;






•
harmonization of foreign policy;






•
pooling of their own resources to ensure national defense;






•
coordination of jurisdictional organization;






•
cooperation regarding security and protection of persons and property;






•
cooperation in the fight against serious crime and terrorism;






•
cooperation in the fight against corruption and related offenses;






•
cooperation in the fight against tax fraud and tax evasion;






•
cooperation in higher education, scientific research and technological innovation;






•
cooperation in the fields of education, technical education and vocational training;






•
cooperation in the field of health;






•
harmonization of rules concerning the statutes for public service and labor law;






•
coordination of transport, communication and telecommunication;






•
cooperation in environmental protection and management of natural resources.





TITLE VIII. THE CONSTITUTIONAL COUNCIL



CHAPTER I. RESPONSIBILITIES



Article 126


The Constitutional Council is a constitutional jurisdiction. It is independent and impartial.


The Constitutional Council is the organ regulating the functioning of public bodies.


The Constitutional Council is the judge of the conformity of the law with the constitutionality block.


The Constitutional Council is the judge of the supervision of the presidential and parliamentary elections.



Article 127


The Constitutional Council rules on:







•
the eligibility of candidates for the presidential election. The Constitutional Council draws up and publishes the final list of candidates for the presidential election fifteen days before the first round of voting, after the independent Commission responsible for the elections has carried out an audit of the files of the various candidates and has published the provisional list of candidatures;






•
the eligibility of candidates for parliamentary elections. The final list of candidatures for elections of deputies and senators are established and published by the independent Commission responsible for the elections;






•
disputes relating to the election of the President of the Republic, deputies and senators;






•
the disqualification of deputies and senators.




The Constitutional Council declares the final results of the presidential election.


It supervises the regularity of referendum operations and declares the results.



CHAPTER II. COMPOSITION



Article 128


The Constitutional Council is composed of:







•
a President;






•
the former Presidents of the Republic, with the exception of an express waiver on their part;






•
six councilors, three of whom are appointed by the President of the Republic, two by the President of the National Assembly and one by the President of the Senate.




The Constitutional Council is renewed by half every three years.



CHAPTER III. THE STATUS OF MEMBERS



Article 129


The President of the Constitutional Council is appointed by the President of the Republic for a non-renewable period of six years among persons recognized for their proven competence and expertise in legal or administrative affairs.


Before taking office, he takes an oath on the Constitution before the President of the Republic, in these terms:


"I hereby undertake to perform my official duties well and faithfully, to discharge them with complete independence and impartiality with respect for the Constitution, to keep the secrecy of deliberations and votes, even after the termination of my official duties, to take no public position in the legal, political, economic or social spheres, to give no private consultation on matters within the competence of the Constitutional Council."



Article 130


The councilors are appointed for a non-renewable period of six years by the President of the Republic among persons recognized for their proven competence and expertise in legal or administrative affairs.


Before taking office, they take an oath on the Constitution before the President of the Constitutional Council, in the following terms:


"I hereby undertake to perform my official duties well and faithfully, to discharge them with complete independence and impartiality with respect for the Constitution, to keep the secrecy of deliberations and votes, even after the termination of my official duties, to take no public position in the legal, political, economic or social spheres, to give no private consultation on matters within the competence of the Council Constitutional."


The first Constitutional Council is composed of:







•
three advisers, two of whom designated by the Presidents of the National Assembly and the Senate, nominated for three years by the President of the Republic;






•
three councilors, one of whom designated by the President of the National Assembly, appointed for six years by the President of the Republic.





Article 131


The official duties of member of the Constitutional Council are incompatible with the exercise of any political function, any public-sector employment or elective mandate and any professional activity. Any Constitutional Council member found in any of the cases of incompatibility is dismissed ex officio.


In the event of death, resignation or absolute incapacity for any cause whatsoever, the President and the advisers are replaced, within a period of eight days, for the remainder of the term of office.



Article 132


No member of the Constitutional Council may be prosecuted, arrested, detained or judged for criminal or correctional matters during their term of office, without the authorization of the Council, except in cases of flagrante delicto.



CHAPTER IV. ORGANIZATION AND FUNCTIONING



Article 133


Upon referral by the President of the Republic, bills or proposals may be submitted to the Constitutional Council for an opinion.


Upon referral by the President of the National Assembly or the President of the Senate, bills or proposals may be submitted to the Constitutional Council for an opinion.



Article 134


The international commitments referred to in Article 120 prior to their ratification, the constitutional laws adopted by parliamentary means, the organic laws before their promulgation, the by-laws of the parliamentary assemblies before their implementation, must be referred to the Constitutional Council, which decides on their conformity with the Constitution.


Referral to the Constitutional Council suspends the time limit for promulgation or enforcement.



Article 135


Any litigant may, by way of exception, raise the unconstitutionality of a law before any court.


The court to which the challenge of the law is raised stays the proceedings and gives the litigant fifteen days to bring the matter before the Constitutional Council. At the expiration of this period, if the applicant reports no evidence of referral to the Council, the court makes its ruling.



Article 136


An organic law determines the rules for the organization and functioning of the Constitutional Council, the procedure and time-limits for giving its decisions.



CHAPTER V. THE AUTHORITY OF DECISIONS



Article 137


In the event of referral to the Constitutional Council by way of action, a law or a provision declared contrary to Constitution may not be promulgated or implemented. A law or provision contrary to the Constitution is null and void with respect to everyone.


In case of referral to the Constitutional Council by way of exception, the decision of the Constitutional Council applies to everyone, beyond the parties to the trial. A law or provision declared unconstitutional by the Council is repealed.



Article 138


Decisions of the Constitutional Council are not subject to appeal. They apply to the public bodies, to any administrative, judicial, military authority and to any natural or legal person.



TITLE IX. JUDICIAL POWER



CHAPTER I. THE STATUS OF A JUDGE



Article 139


The judicial power is independent.


The President of the Republic is the guarantor of the independence of judicial power. He is assisted by the Superior Council of the Magistracy.



Article 140


Magistrates on the bench are irremovable. They may not be transferred without their consent, unless operational requirements dictate otherwise. They may not be dismissed, suspended from their official duties, or subject to disciplinary action except in the case of a breach of their obligations and only after reasoned decision taken by the Superior Council of the Magistracy.


The magistrate is protected against all forms of interference, pressure, interventions or maneuvers, proving harmful to the accomplishment of his mission. Should he consider his independence threatened, the Judge has the right to appeal to the Superior Council of the Magistracy.


The judge obeys only the authority of the law.



Article 141


The magistrate must be competent. He must demonstrate impartiality, neutrality and honesty in the exercise of his official duties. Any breach of these official duties constitutes professional misconduct.



Article 142


The magistrate is protected in his honor, dignity and security on the occasion of, or during, the exercise of his official duties, in particular against insults, provocations and threats to which he may be subjected.


Except for flagrante delicto or final conviction, no magistrate may be prosecuted, arrested, detained or tried in criminal or correctional matters without the authorization of the Superior Council of the Magistracy.



CHAPTER II. THE ORGANIZATION OF JUSTICE



Article 143


Justice is served throughout the national territory, on behalf of the Ivoirian people, by the Supreme Court, Court of Auditors, Courts of Appeal, Courts of First Instance, administrative courts and Regional Audit Chambers.



Article 144


The Supreme Court and the Court of Auditors are the two judicial institutions representative of judicial power.



CHAPTER III. THE SUPERIOR COUNCIL OF THE JUDICIARY



Article 145


The Superior Council of the Magistracy is presided over by a person appointed by the President of the Republic of the High Judges in office or on retirement.



Article 146


The Superior Council of the Magistracy:







•
examines all questions relating to the independence of the Magistracy and to the ethics of magistrates;






•
makes proposals for the appointment of magistrates of the Supreme Court and of the Court of Auditors, of first Presidents of the Courts of Appeal and of the Presidents of the Courts of First Instance;






•
gives its assent to the appointment, transfer and promotion of magistrates on the bench;






•
makes decisions concerning the disciplinary training of magistrates on the bench as well as of Prosecutors.




The decisions of the Superior Council of the Magistracy are subject to appeal.


An organic law determines the composition, organization and functioning of the Superior Council of the Magistracy.



CHAPTER IV. THE SUPREME COURT



Article 147


The Supreme Court supervises the implementation of the law by judiciary and administrative orders. It regulates conflicts of competence between the jurisdictions of these two orders.


The Supreme Court is composed of:







•
the Court of Cassation;






•
the Council of State.




An organic law determines the composition, organization and functioning of the Supreme Court.



Article 148


The Court of Cassation is the highest court of the judiciary. It decides sovereignly on appeals in cassation against the decisions rendered in the last instance by the courts and tribunals of the judiciary.



Article 149


The Council of State is the highest jurisdiction of the administrative order. It rules sovereignly on decisions rendered in the last instance by the administrative tribunals and by the administrative courts specialized in administrative disputes.


The Council of State hears cases at the first and last instances concerning actions for annulment of the acts of the central administrative authorities and bodies with national competence.


It also has an advisory function. In this capacity, it may be consulted by the President of the Republic on any matter of an administrative nature.



Article 150


The President of the Supreme Court is appointed by the President of the Republic for a renewable period of five years once from among personalities recognized for their competence and proven expertise in legal matters.


The President of the Court of Cassation and the President of the Council of State are appointed by decree made in the Council of Ministers, after consultation with the Superior Council of the Magistracy.


The President of the Court of Cassation and the President of the Council of State are vice-presidents of the Supreme Court.



Article 151


The composition, responsibilities, organization and functioning of the Court of Cassation and the Council of State are determined respectively by a law.



CHAPTER V. THE COURT OF AUDITORS



Article 152


The Court of Auditors is the supreme audit institution.


It has jurisdictional, supervisory and advisory responsibilities.


The Court of Auditors supervises the management of accounts concerning Government services, national public institutions, territorial communities, independent administrative authorities and any body benefiting from financial assistance from the State or from another legal person governed by public law as well as from any other body benefiting from financial assistance from public enterprises and their subsidiaries and/or affiliates.



Article 153


The President of the Court of Auditors is appointed by the President of the Republic for a renewable period of five years once from among personalities recognized for their competence and proven expertise in economics, management, accounting or public finances.



Article 154


The composition, responsibilities, organization and functioning of the Court of Auditors are determined by an organic law.



CHAPTER VI. THE AUTHORITY OF JUDICIAL DECISIONS



Article 155


Judicial decisions are binding. They apply to the public bodies, to any administrative, judicial, military authority and to any natural or legal person.


Public bodies are obliged to enforce them and to see to their enforcement.



TITLE X. THE HIGH COURT OF JUSTICE



CHAPTER I. RESPONSIBILITIES



Article 156


The High Court of Justice is a court of exceptional jurisdiction.


It judges the President of the Republic, the Vice-President of the Republic and members of the Government.



Article 157


The President of the Republic is not held responsible for acts performed in the exercise of his official duties and appears before the High Court of Justice only in case of high treason.



Article 158


The High Court of Justice is competent to judge the Vice-President of the Republic and members of the Government, on account of acts qualified as crimes or offenses committed in the exercise of their official duties.



Article 159


The High Court of Justice is bound by the definition of crimes and offenses as well as by the determination of sentences according to the penal law in force at the time the acts were committed.



CHAPTER II. COMPOSITION



Article 160


The High Court of Justice is composed of members elected among themselves in even numbers by the National Assembly and by the Senate, from the first session of the legislature. It is presided over by the President of the Supreme Court.



CHAPTER III. ORGANIZATION AND FUNCTIONING



Article 161


Indictment of the President of the Republic, the Vice-President of the Republic and members of the Government is voted on by secret ballot by Parliament, by a two-thirds majority for the President of the Republic and by an absolute majority for the Vice-President of the Republic and members of the Government.



Article 162


An organic law determines the number of members of the High Court of Justice, its responsibilities and rules of its functioning as well as the procedure followed before this Court.



TITLE XI. THE ECONOMIC, SOCIAL, ENVIRONMENTAL AND CULTURAL COUNCIL



CHAPTER I. RESPONSIBILITIES



Article 163


The Economic, Social, Environmental and Cultural Council gives its opinion on draft laws, ordinances or decrees as well as on draft proposals submitted to it.


Economic, social, environmental and cultural draft laws are submitted to it for its opinion.


The President of the Republic may consult the Economic, Social, Environmental and Cultural Council on any Economic, social, environmental and cultural problems.



CHAPTER II. COMPOSITION AND FUNCTIONING



Article 164


The composition of the Economic, Social, Environmental and Cultural Council and the rules of its functioning are governed by an organic law.



TITLE XII. THE MEDIATOR OF THE REPUBLIC



CHAPTER I. THE RESPONSIBILITIES OF THE MEDIATOR OF THE REPUBLIC



Article 165


A mediation body is hereby established, called "The Mediator of the Republic", Administrative authority with a public service mission. The Mediator of the Republic does not accept instructions from any authority.


The Mediator of the Republic is the gracious intercessor between the Administration and the constituents.



CHAPTER II. THE STATUS OF THE MEDIATOR OF THE REPUBLIC



Article 166


The Mediator of the Republic is appointed by the President of the Republic for a non-renewable six-year term upon the recommendation of the President of the National Assembly and the President of the Senate.


In the event of death, resignation or absolute incapacity established by the Constitutional Council, referred to by the President of the Republic, he is replaced within a period of eight days.



Article 167


The official duties of the Mediator of the Republic are incompatible with the exercise of any political function, any other public office and any professional activity.



Article 168


The Mediator of the Republic may not be prosecuted, searched for, arrested, detained or tried in connection with opinions or acts performed by him in the exercise of his official duties.



CHAPTER III. THE ORGANIZATION AND FUNCTIONING OF THE MEDIATOR OF THE REPUBLIC



Article 169


The responsibilities, organization and functioning of the Mediator of the Republic are determined by an organic law.



TITLE XIII. TERRITORIAL COMMUNITIES



CHAPTER I. COMPOSITION



Article 170


The territorial communities are the regions and municipalities.



Article 171


Other territorial communities are created and abolished by law.



CHAPTER II. ORGANIZATION AND FUNCTIONING



Article 172


The law determines the fundamental principles of the free administration of territorial communities, of their competences and their resources.


In territorial communities, the Prefect is the representative of the State. He is responsible for the national interests, compliance with laws and for the supervision of guardianship.


No territorial collectivity may exercise guardianship over another.



Article 173


Territorial communities benefit from resources that they may freely dispose of under the conditions set forth in the law. They may receive all or part of the revenues from taxes of any kind.


Taxes and other resources owned by territorial communities represent a crucial part of their total resources.



Article 174


Any transfer of powers between the State and the territorial communities is accompanied by the allocation of resources equivalent to those that were given over to the exercise of those powers.



TITLE XIV. TRADITIONAL CHIEFTAINCY



CHAPTER I. RESPONSIBILITIES



Article 175


Traditional chieftaincy is represented by the National House of Kings and Traditional Chiefs. The National House of Kings and Traditional Chefs is the Institution regrouping all the Traditional Kings and Chiefs of Côte d’Ivoire.


It is notably responsible for:







•
the valuing of habits and customs;






•
the promotion of the ideals of peace, development and social cohesion;






•
the non-judicial settlement of conflicts in villages and between communities.




The traditional chieftaincy participates, under the conditions determined by a law, in the administration of the territory.



CHAPTER II. COMPOSITION AND FUNCTIONING



Article 176


The composition of the National House of Traditional Kings and Chiefs and the rules of its functioning are governed by an organic law.



TITLE XV. CONSTITUTIONAL REVISION



CHAPTER I. THE REVISION PROCEDURE



Article 177


The initiative for the revision of the Constitution rests concurrently with the President of the Republic and the Members of Parliament.


The draft law or proposal for revision of the Constitution is filed simultaneously with the two houses of Parliament.


In order to be taken into consideration, the draft law or proposal for revision must be voted on by an absolute majority of the members of the joint session.


The revision of the Constitution is final only after it has been approved by referendum by an absolute majority of votes cast.


However, the draft law or revision proposal is not submitted to referendum if the President of the Republic decides to submit it to Parliament. In this case, the draft law or revision proposal is not adopted unless it satisfies the requirement for the two-thirds majority of the joint-session members actually in office.


The draft revising the Constitution, approved by referendum or by parliamentary procedure, is promulgated by the President of the Republic and published in the Official Gazette of the Republic of Côte d'Ivoire.



CHAPTER II. LIMITS TO THE POWER OF REVISION



Article 178


No review proceedings may be instituted or continued where the integrity of the territory has been compromised.


The republican form of government and the secularism of the state may not be subject to revision.



TITLE XVI. THE TRANSITIONAL AND FINAL PROVISIONS



CHAPTER I. DESIGNATION OF THE VICE-PRESIDENT OF THE REPUBLIC



Article 179


The President of the Republic in office on the date of the promulgation of this Constitution appoints the Vice-President of the Republic, upon verification of his eligibility by the Constitutional Council. The President of the Republic dismisses him from office.


The Vice-President of the Republic so appointed is sworn in, under the conditions set forth in the law, before the Constitutional Council, in a formal sitting.



CHAPTER II. VACANCY OF THE PRESIDENCY OF THE REPUBLIC



Article 180


In the event of the vacancy of the Presidency of the Republic by death, resignation or absolute incapacity of the President of the Republic, the official duties of President of the Republic are exercised by the Vice-President of the Republic.


The new President of the Republic completes the term of office of the elected President of the Republic. He may not make use of articles 70, 75 paragraph 1 and 177. The Vice-President of the Republic acting as President of the Republic may not appoint a vice-president for the remainder of the term of office.


Should the new President of the Republic, in turn, be prevented, for whatever reason, the official duties of the President of the Republic are exercised by the Government in the order of protocol.



CHAPTER III. THE STATUS OF INSTITUTIONS



Article 181


Until the establishment of new institutions, existing institutions continue their official duties and responsibilities in accordance with applicable laws and regulations.



Article 182


Pending the establishment of the Senate, the responsibilities of the Parliament are exercised by the National Assembly.


The mandate of the National Assembly in office on the date of the promulgation of this Constitution expires at the end of 2016.


The term of office of the Parliament elected after the entry into force of this Constitution ends in December 2020.



CHAPTER IV. LEGISLATIVE CONTINUITY



Article 183


The legislation currently in force in Côte d'Ivoire remains applicable, except for the intervention of new drafts, so long as it does not run counter to this Constitution.



CHAPTER V. THE ENTRY INTO FORCE OF THE CONSTITUTION



Article 184


This Constitution enters into force from the date of its promulgation by the President of the Republic.


It is published in the Official Gazette of the Republic of Côte d'Ivoire.

